Case 2:16-cv-01728-DRH-AYS Document 81 Filed 10/28/19 Page 1 of 2 PageID #: 521
                                                                         eeplaw.com
                                                                         80 Pine Street, 38th Floor
                                                                         New York, New York 10005
                                                                         T. 212.532.1116 F. 212.532.1176

                                                                         New Jersey Office
                                                                         576 Main Street, Suite C
                                                                         Chatham, New Jersey 07928

                                                                         JOHN ELEFTERAKIS*
                                                                         NICHOLAS ELEFTERAKIS
                                                                         RAYMOND PANEK

                                                                         OLIVER R. TOBIAS
                                                                         JEFFREY B. BROMFELD
                                                                         FAIZAN GHAZNAVI
                                                                         GABRIEL P. HARVIS
                                                                         BAREE N. FETT
                                          October 28, 2019               STEPHEN KAHN
                                                                         EVAN M. LA PENNA

                                                                         KRISTEN PERRY – CONIGLIARO
                                                                         AIKA DANAYEVA
 BY ECF                                                                  ARIANA ELEFTERAKIS
 Honorable Denis R. Hurley                                               MICHAEL INDELICATO
                                                                         MICHAEL MARRON
 United States District Judge                                            DOMINICK MINGIONE
                                                                         JOSEPH PERRY
 Eastern District of New York                                            MARIE LOUISE PRIOLO *
                                                                         KEYONTE SUTHERLAND
 100 Federal Plaza                                                       DANIEL SOLINSKY
                                                                         ANDREW VILLA
 Central Islip, New York 11722
                                                                         *Also Admitted In New Jersey
 Re:   Wisdom v. Nassau County, 16 CV 1728 (DRH) (AYS)

 Your Honor:

       I represent plaintiff Khalid Wisdom in the above-referenced action. I write with
 defendants’ consent to respectfully request a one-week extension of the existing briefing
 schedule for the parties’ cross motions for summary judgment.

        By order dated August 30, 2019, the Court set a briefing schedule by which
 plaintiff’s opposition and affirmative motion are due on October 31, 2019. If it should
 please the Court, the undersigned is in the midst of preparing for trial in Hamilton v.
 City of New York, 15 CV 4574 (CBA), a complex 21-year wrongful conviction action
 commencing November 12, 2019 in this district. The proposed extension should allow
 the undersigned sufficient time to prepare plaintiff’s briefing in this action.

       Plaintiff respectfully proposes the following revised schedule:

       Plaintiff’s opposition and cross-motion served by: November 7, 2019

       Defendants’ reply and opposition served by:            December 2, 2019

       Plaintiff’s reply served, and all papers filed by:     December 27, 2019
Case 2:16-cv-01728-DRH-AYS Document 81 Filed 10/28/19 Page 2 of 2 PageID #: 522
 Hon. Denis R. Hurley
 Oct. 28, 2019

        No prior requests for adjournment of the briefing schedule have been submitted.
 In light of the foregoing, plaintiff respectfully requests, on consent, that the Court
 review and endorse plaintiff’s proposed revised schedule as set forth above.

       Thank you for your consideration of this request.

                                         Respectfully submitted,


                                         Gabriel P. Harvis

 cc:   Defense Counsel




                                         Page 2
